43 So. 3d 919 (2010)
Miles RETHER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2636.
District Court of Appeal of Florida, Fifth District.
September 10, 2010.
Miles Rether, Jasper, pro se.
No Appearance for Appellee.
PER CURIAM.
Miles Rether seeks appellate review of an order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, an order denying his motion for rehearing and an order denying his motion to disqualify the trial judge. Rether's notice of appeal as it relates to the order denying his motion for postconviction relief and his motion for rehearing is untimely. Accordingly, we lack jurisdiction to consider those matters and the appeal must be dismissed. We treat Rether's appeal of the denial of his motion to disqualify the trial judge as a petition for writ of prohibition and find it to be without merit.
APPEAL DISMISSED; PROHIBITION DENIED.
SAWAYA, ORFINGER and COHEN, JJ., concur.